A0245D (Rev. l l:'16) Judgment in a Criminal Case For Revocations

 

 

 

 

 

 

Sheet l
UNiTED STATES DisTRiCT CoURT
Westem Distriet of Washington
UNITED STATES OF AMERICA JUDGMENT IN A CRIM[NAL CASE
v, (For Revocation of Probation or Supervised Release)
Robert Conrad Otero Case Number: 2116CR00246RAJ-00]
USM Number: 15318-006
Zach Jarvis _
Defendarit’s Attorney
THE DEFENDANT:
admitted guilt to Violation(s) l through 4 of the petitions dated 06/06/2018 and 01/04/2019.
|:| Was found in violation(s) _ after denial of guilt

The defendant is adjudicated guilty of these offenses:

Violation Number Nature of Violation Violation Ended

l. Committing the crime of conspiracy to distribute controlled 05/30/2018
substances

2. Committing the crime of possession of marijuana With intent to 07/35/2017
distribute

3. Committing the crime of possession of a firearm in furtherance of a 06/06/2018
drug trafficking crime

4. Failing to report a change in residence 06/06/2018

The defendant is sentenced as provided in pages 2 through 4 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

|:] The defendant has not violated condition(s) and is discharged as to such violation(s).
lt is ordered that the defendant must notify the United States attorney for this district Within 30 days of any change ofname, residence,

or mailing address until all fmes, restitution, costs, and_ special assessments imposed by this judgment are fully paid. lf ordered to pay
restitution, the defendant must notify the court and United States Attomey of material changes in economic circumstances

arm \°r. ?>w\<gi-
\Mnc zimmwa {'\

Datec mp¢?itio|€fludg-?nt g \ |

 

 

Signature of Judge
Richard A. Jones, United States ` trict Judge

Name a:;\ririe oriudg: R: 10 Lq

Date

A0245D (Rev. l l,"16) Judgmeiit in a Criminal Case F or Revocations
Sheet 2 _ Imprisonment

 

Judgmerit _ Page 2 of 4
DEFENDANT: Robert Conrad Otero
CASE NUMBER: 2: l 6CR00246RAJ-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

ll tmeve‘r\:\.=s bowewr\~Q/vb+ ~\@ cm\‘€s¢\az RP<i

amy vr\) `\ et ov\ ov\ \W\j 9 vvca:tte\' -ve)rv\~`\ v\ wtw\,
dc The court makes the following recommendations to the Bureau of Prisons:

F Q/\ \._0 v\/\/PO Q»
Ki> P<V
The defendant is remanded to the custody of the United States Marshal.

l:| The defendant shall surrender to the United States Marshal for this district:
[| at |:| a.m. ll p.m. on

 

l:| as notified by the United States Marshal.

|:| The defendant shall surrender for service of Sentence at the institution designated by the Bureau of Prisons:
l:] before 2 p.m. on _
|:I as notified by the United States Marshal.

 

El as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245D {Rev. 11!16) Judgmerit in a Criminal Case For Revoc-ations
Sheet 5 _ Criminal Morietary Pcnalties

 

Judgment _ Page 3 of 4

DEFENDANT: Robert Conrad Otero
CASE NUMBER: 2116CR00246RAJ-001

CRIMINAL MONETARY PE-NALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessinent JVTA Assessment* Fine Restitution _
TOTALS $ Paid $ Not Applicable $ Waived $ Not Applicable
I:] The determination of restitution is deferred until _, An Amended Jua'gmenz‘ in a Crz'minal Case (AO 245C)

will be entered after such determination
I:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percenta_ge_

 

TOTALS $ 0.00 $ 0.00

[:] Restitution amount ordered pursuant to plea agreement S

 

|:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:I The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:| the interest requirement is waived for the |:| fine |:| restitution
[l the interest requirement for the |:l fme |:] . restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fme and, accordingly, the imposition
cfa fine is waived.

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** F indings for the total amount of losses are required under Chapters lO9A, llO, llOA, and ll3A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

A0245D (Rev. 11/16) Judgment in a Criminal Case For Rcvocations
Sheet 6 _ Schedule of Payments

 

Judgment _ Page 4 of` 4

DEFENDANT: Robert Conrad Otero
CASE NUMBER: 21 l 6CR00246RAJ-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

l:' PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

|:l During the period of irnprisonment, no less than 25% of their inmate gross monthly income or SZ'S.OO per quarter,
whichever is greater, to be collected and disbursed in accordance with the lnmate Financial Responsibility Program.

[:l During the period of supervised release, in monthly installments amounting to not less than lO% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

l:| During the period of probation, in monthly installments amounting to not less than 10% of the defendant‘s gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The
defendant must notify the Couit, the United States Probation Office, and the United States Attomey's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lnmate Financial Responsibility Program are made to the United States District Court,

Westem District of Washington. For restitution payments, the Clerk of the Couit is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
|:| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) IVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

